UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mar k One) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah 27-3270121 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 59 West 100 South 2 nd Floor Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrants Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the re gistr ant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the prec ed ing 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Ru le 12b-2 of the Exchange Ac t. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indi cat e by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No On April 29, 2011, 443,015,464 shares of the registrants common stock, $0.001 par value, were outstanding. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Item1. Financial Statements: 1 Consolidated Balance Sheets: March 31, 2011 and December 31, 2010 2 Consolidated Statements of Operations: Three Months Ended March 31, 2011 and March 31, 2010 3 Consolidated Statements of Cash Flows: Three Months Ended March 31, 2011 and March 31, 2010 4 Notes to Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. [Reserved] 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 26 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Green Endeavors, Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, 2011 2010 Assets (Unaudited) Current Assets: Cash $ 64,683 $ 67,593 Accounts receivable 169 941 Inventory 135,815 107,365 Prepaid expenses 2,322 3,317 Total current assets 202,989 179,216 Property, plant and equipment, net of accumulated depreciation of $274,097 and $248,939 respectively 471,667 493,205 Other assets 403,483 408,614 Total Assets $ 1,078,139 $ 1,081,035 Liabilities and Stockholders Deficit Current Liabilities: Accounts payable and accrued expenses $ 247,995 $ 200,327 Deferred revenue 48,666 48,525 Due to related parties 957,922 893,405 Current portion of notes payable related party - 125,584 Current portion of notes payable 198,402 198,248 Total current liabilities 1,452,985 1,466,089 Long-Term Liabilities: Notes payable related party 105,000 105,000 Notes payable 95,200 102,056 Convertible debentures, net of debt discount of $106,436 and $110,193, respectively 2,753,364 2,749,607 Total long-term liabilities 2,953,564 2,956,663 Stockholders Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 5,850,000 and 5,850,000 shares issued and outstanding at March 31, 2011 and December 31, 2010, 5,850 5,850 respectively, no liquidation value Convertible preferred series B stock - $0.001 par value 2,000,000 shares authorized, 622,465 and 604,332 shares issued and outstanding at March 31, 2011 and December 31, 2010, 622 605 respectively Preferred stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 2,500,000,000 shares authorized; 443,015,464 and 430,149,464 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 443,015 430,150 Additional paid in capital (1,692,729 ) (1,724,501 ) Accumulated deficit (2,085,168 ) (2,053,821 ) Total Stockholders Deficit (3,328,410 ) (3,341,717 ) Total Liabilities and Stockholders Deficit $ 1,078,139 $ 1,081,035 The accompanying notes are an integral part of these Consolidated Financial Statements. 1 Green Endeavors, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, March 31, 2011 2010 Revenue: Services, net of discounts $ 495,576 $ 373,238 Product, net of discounts 166,507 134,923 Total revenue 662,083 508,161 Costs and Expenses: Cost of services 279,303 237,523 Cost of product 68,916 72,396 Depreciation 25,158 25,145 General and administrative 255,518 225,053 Total costs and expenses 628,895 560,117 Income (loss) from operations 33,188 (51,956 ) Other expenses, net: Interest expense 60,380 61,493 Other (income) expense 4,155 (39,742 ) Total other expenses, net 64,535 21,751 Net loss $ (31,347 ) $ (73,707 ) Net loss per common share  basic and diluted $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding  basic and diluted 442,157,731 345,751,206 The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Green Endeavors, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, March 31, 2011 2010 Cash Flows from Operating Activities: Net loss $ (31,347 ) $ (73,707 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 25,158 25,145 Changes in operating assets and liabilities: Due from related parties (815 ) (40,349 ) Inventories (28,450 ) 23,591 Prepaid expenses 995 (584 ) Other assets 5,131 19,000 Accounts payable and accrued expenses 112,183 130,669 Deferred revenue 141 1,473 Other long-term liabilities - (7,880 ) Net cash provided by operating activities 82,996 77,358 Cash Flows from Investing Activities: Purchases of property, plant & equipment (3,620 ) (12,573 ) Net cash used in investing activities (3,620 ) (12,573 ) Cash Flows from Financing Activities: Payments made on notes payable (132,286 ) (10,000 ) Proceeds from issuance of preferred stock 50,000 11,000 Net cash provided by (used in) financing activities (82,286 ) 1,000 Increase (decrease) in cash (2,910 ) 65,785 Cash at beginning of period 67,593 33,656 Cash at end of period $ 64,683 $ 99,441 Supplemental cash flow information: Cash paid during the period for: Interest $ 1,420 $ 1,753 Non-cash investing and financing activities: Issuance of series B preferred shares $ - $ 50,000 The accompanying notes are an integral part of these Consolidated Financial Statements. 3 Green Endeavors, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1  Organization and Basis of Financial Statement Presentation Business Description Green Endeavors, Inc., (Green) owns and operates two hair salons carrying the Aveda product line through its wholly-owned subsidiaries Landis Salons, Inc. (Landis) and Landis Salons II, Inc. (Landis II) in Salt Lake City Utah. Organization Green Endeavors, Inc. was incorporated under the laws of the State of Delaware on April 25, 2002 as Jasper Holdings.com, Inc. During the year ended December 2004, Green changed its name to Net2Auction, Inc. In July of 2007, Green changed its name to Green Endeavors, Ltd. On August 23, 2010, Green changed its name to Green Endeavors, Inc. and moved the corporate domicile from Delaware to Utah. On August 26, 2010 Green effected a forward split of the issued and outstanding shares of its common stock on a one for five basis and by the same proportion the number of authorized shares were increased to 2.5 billion to maintain the same ratios of authorized shares to issued shares and amended the designations of its Preferred Stock. All share and per share information included in these financial statements has been adjusted to reflect this forward stock split. The change in the designation of the Supervoting Preferred Stock will increase its voting rights from 10 votes per share to 100 votes per share, and the amendment to the designation of the Series B Preferred Shares will modify the language in the designation regarding changes in the Common stock and the time period allowed to the corporation to respond to request for conversion up to 90 days. All share and per share information included in these financial statements has been adjusted to reflect this forward stock split. Green is quoted on the OTC Markets as an OTCQB issuer under the symbol GRNE. Green is a 90% controlled subsidiary of Nexia Holdings, Inc (Nexia). Green was acquired by Nexia in October 2007 in exchange for 150,000 shares of Nexia Series C Preferred Stock valued at $750,000. Nexia is not currently a reporting company and is quoted on the OTC Markets under the symbol NXHD. Landis Salons, Inc., a Utah corporation, was organized on May 4, 2005 for the purpose of operating an Aveda Lifestyle Salon. As of December 31, 2009, Landis was 99% owned by Green and a noncontrolling interest of 1% was held by a former employee. During the three months ended March 31, 2010, Green issued 10,000 Series B Preferred shares for the remaining 1% noncontrolling interest in Landis. Newby Salon, L.L.C. (Newby), a Utah limited liability company, organized on July 8, 2005 in the state of Utah, formerly owned and operated a Landis Aveda Concept Salon in Bountiful, Utah. On December 1, 2010, Green sold its ownership interest in Newby to Diversified Holdings X, Inc. whose president is also the president of Green Endeavors, Inc. Up until the time of sale, Newby was wholly-owned by Green. Newby was closed on August 15, 2010 because it did not meet our operational performance measurements or real estate requirements. Landis Salons II, Inc. was organized on March 17, 2010 as a wholly owned subsidiary for the purpose of opening a second Aveda Lifestyle Salon. On September 20, 2010, Landis II commenced operations. Basis of Financial Statement Presentation The consolidated financial statements include the accounts of Green and its subsidiaries after elimination of intercompany accounts and transactions. All consolidated subsidiaries are either wholly-owned or majority-owned by Green. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 4 Operating results for the first quarter ended March 31, 2011 are not necessarily indicative of the results that can be expected for the year ending December 31, 2011. Green consolidates entities under control and records a noncontrolling interest for the portions not owned by Green. Control is determined, where applicable, by the sufficiency of equity invested and the rights of the equity holders, and by the ownership of a majority of the voting interests, with consideration given to the existence of approval or veto rights granted to the minority shareholder. If the minority shareholder holds substantive participating rights, it overcomes the presumption of control by the majority voting interest holder. In contrast, if the minority shareholder simply holds protective rights (such as consent rights over certain actions), it does not overcome the presumption of control by the majority voting interest holder. Note 2  Summary of Significant Accounting Policies Use of Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying values of all financial instruments are deemed to approximate fair value due to the short maturity of these instruments and interest rates that approximate current market rates. Cash and Cash Equivalents Investments with original maturities of three months or less at the time of purchase are considered cash equivalents. As of March 31, 2011 and December 31, 2010, Green had no cash equivalents. Inventory Inventory consists of items held for resale and is carried at the lower of cost or market. Cost is determined using the first in, first out (FIFO) method. Property, Plant and Equipment Property, plant and equipment is stated at historical cost. Depreciation is generally provided over the estimated useful lives, using the straight-line method, as follows: Computer equipment and related software 3 years Leasehold improvments Shorter of the lease term or the estimated useful life Furniture and fixtures 3-10 years Equipment 3-10 years Vehicle 7 years Signage 10 years Green recorded depreciation expense in the amount of $25,158 for the three months ended March 31, 2011 and $25,145 for same period in 2010. 5 The following is a summary of Greens Property, plant and equipment by major category as of March 31, 2011 : Accumulated Cost Depreciation Net Computer equipment and related software $ 16,498 $ 5,965 $ 10,533 Leasehold improvements 439,270 169,055 270,215 Furniture and fixtures 19,998 9,887 10,111 Equipment 197,702 85,018 112,684 Vehicle 48,193 2,869 45,324 Signage 24,103 1,303 22,800 Total $ 745,764 $ 274,097 $ 471,667 The following is a summary of Greens Property, plant and equipment by major category as of December 31, 2010 : Accumulated Cost Depreciation Net Computer equipment and related software $ 15,859 $ 4,249 $ 11,610 Leasehold improvements 438,678 155,993 282,685 Furniture and fixtures 20,473 9,239 11,234 Equipment 194,838 76,463 118,375 Vehicle 48,193 2,295 45,898 Signage 24,103 700 23,403 Total $ 742,144 $ 248,939 $ 493,205 Investments in Equity Securities Marketable Securities Green considers all of its investments in marketable securities as available-for-sale. Available-for-sale securities are stated at fair value, with the unrealized gains and losses presented net of tax and reported as a separate component of Stockholders' deficit. Realized gains and losses are determined using the specific identification method. Gains are recognized when realized and are recorded in the Consolidated Statements of Operations as Other income. Losses are recognized as realized or when Green has determined that an other-than-temporary decline in fair value has occurred. Non-Marketable Securities Green uses either the cost or equity method of accounting to account for its long-term, non-marketable investment securities. If Green determines that an other-than-temporary decline exists in a non-marketable equity security, Green writes down the investment to its fair value and records the related write-down as an impairment loss in the Consolidated Statements of Operations. Series B Preferred Stock The Series B preferred stock is non-voting, convertible preferred. Each share of Greens Series B Preferred Stock is convertible into $5.00 worth of common stock. The number of common shares received is based on the market value of the common stock on the date of conversion. Series B Preferred Stock shareholders, at the option of Green, can receive cash or common stock upon conversion. The Preferred Stock is classified as equity as long as there are sufficient shares available to effect the conversion. In some instances certain contracts may pass the option to receive cash or Common Stock to the shareholder. In this case, it is assumed that a cash settlement will occur and balance sheet classification of the affected Preferred Stock and related preferred paid-in capital as a liability. Deferred Revenue Deferred revenue arises when customers pay for products and/or services in advance of revenue recognition. Greens deferred revenue consists solely of unearned revenue associated with the purchase of gift certificates for which revenue is recognized only when the service is performed or the product is delivered. 6 Revenue Recognition Revenue is recognized at the time the service is performed or the product is delivered. Stock Based Compensation Green recognizes the cost of employee services received in exchange for awards of equity instruments as stock-based compensation expense. Stock-based compensation expense is measured at the grant date based on the fair value of the restricted stock award, option or purchase right and is recognized as expense, less expected forfeitures, over the requisite service period, which typically equals the vesting period. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model. The fair value of each restricted stock issuance is determined using the closing price of Greens common stock on the grant date. Determining the fair value of stock-based awards at the grant date requires judgment, including estimating the following: Expected volatility of our stock; Expected term of stock options; Risk-free interest rate for the period; Expected dividends, if any; and Expected forfeitures. The computation of the expected volatility assumption used in the Black-Scholes option pricing model for new grants is based on implied volatility when the remaining maturities of the underlying traded options are at least one year and, when the remaining maturities of the underlying traded options are less than one year, it is based on an equal weighting of historical and implied volatilities. When establishing the expected life assumption, Green reviews annual historical employee exercise behavior with respect to option grants having similar vesting periods. The risk-free interest rate for the period within the expected term of the option is based on the yield of United States Treasury notes in effect at the time of grant. Green has not historically paid dividends, thus the expected dividends used in any calculations are zero. Judgment is required in estimating the amount of stock-based awards that Green expects to be forfeited. Green calculates an expected forfeiture rate for stock options issuances based on historical trends. The valuation of all options, including the expected life and forfeiture rates of stock options, are calculated based on one employee pool because there is no significant difference in exercise behavior between classes of employees. As of March 31, 2011 and December 31, 2010, Green had no outstanding options or warrants to purchase shares of our common stock. Income Taxes Deferred income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Also, Green's practice is to recognize interest and/or penalties related to income tax matters in income tax expense. 7 As of March 31, 2011, Greens deferred tax assets, which are solely related to net operating losses, have been fully offset by a valuation allowance. Net Loss Per Share Net loss per share is computed by dividing net loss by the weighted average number of common shares outstanding during the specified period. Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares and potential common shares during the specified period. Recent Accounting Pronouncements Management believes the impact of recently issued standards and updates, which are not yet effective, will not have a material impact on Greens consolidated financial position, results of operations or cash flows upon adoption. Note 3  Inventory Greens inventory consists of items held for resale and product that is used in services by the Landis and Landis II salons. Inventory is carried at the lower of cost or market. As of March 31, 2011, inventory amounted to $135,815 and $107,365 as of December 31, 2010. Note 4  Other Assets The following table shows other assets as of March 31, 2011 and December 31, 2010: March 31, December 31, 2011 2010 Green Series B Preferred shares pledged as collateral for the Landis II facility lease (1) $ 250,000 $ 250,000 Note receivable pledged as collateral for the Landis II facility lease (2) 105,000 105,000 Lease and utility deposits 18,768 23,684 Certificate of deposit 25,648 25,462 Other 4,067 4,468 Total other assets $ 403,483 $ 408,614 (1) On July 9, 2010, the Board of Directors approved the issuance of 50,000 shares of restricted Series B Preferred shares to Landis Salons II, Inc., a subsidiary of Green, to be used as collateral for a lease entered into by Landis Salons II to serve as the location for a new Landis Lifestyle Salon. These shares were then assigned to the landlord of Landis II as a security deposit with a related value of $250,000. The shares will be returned to Green after the second year of the lease term unless Landis Salons II is in default. (2) On July 12, 2010, Landis Salons II, Inc. issued a promissory note in the principal amount of $105,000 payable to Wasatch Capital Corporation, which is a subsidiary of Nexia Holdings, Inc. Principal and interest, accruing at the rate of 5% per year, will be due on or before November 10, 2018. This promissory note was issued in exchange for a note receivable assigned to Landis Salons II, for $105,000 with the same terms. This note receivable was pledged as collateral for the Landis II facility lease. The pledge agreement will expire after the second year of the lease term unless it is in default. As of March 31, 2011, there was $3,768 of accrued interest on the note. Note 5  Lease Commitments Operating Leases Facilities are leased under operating leases expiring at various dates through 2020. Certain of these leases contain renewal options. Rental expense was $38,303 for the three months ended March 31, 2011, as compared to $32,868 for the same period in 2010. 8 As of March 31, 2011, future minimum lease payments under non-cancelable operating leases were as follows: Operating For the fiscal years: Leases 2011 103,771 2012 141,528 2013 145,066 2014 148,693 2015 132,415 Thereafter 376,828 Total lease payments $ 1,048,301 Capital Leases During the year ended December 31, 2010, Green completed its capital lease through a bargain purchase option extended in the lease agreement. The bargain purchase amount was $4,916 which was the entire amount of the security deposit. Note 6  Related Party Transactions On April 30, 2008, Green entered into a stock transfer agreement with its parent company Nexia and Nexias wholly-owned subsidiary DHI whereby they would each sell their holdings in Landis and Newby in exchange for an 8% Series A Senior Subordinated Convertible Debenture with a face amount of $3,000,000. Interest on the debenture commenced on December 30, 2008. DHI has the option, at any time, to convert all or any amount over $10,000 of principal face amount and accrued interest into shares of Common stock, $0.001 par value per share, at a conversion price equal to 95% of the average closing bid price of the Common stock three days prior to the date notice is received by Green. Based on the intrinsic value on the date of issuance, Green has a beneficial conversion feature, for which it has recorded a debt discount of $150,000 as of April 30, 2008. This discount is being amortized to the maturity date of the debenture, which is 10 years. The following table summarizes the principal and accrued interest balance of the Convertible Debentures as of March 31, 2011 and December 31, 2010. March 31, December 31, 2011 2010 Principal balance $ 2,859,800 $ 2,859,800 Accrued interest 526,691 470,278 Total $ 3,386,491 $ 3,330,078 On June 24, 2010, the Board of Directors approved the purchase of 650,000 shares of Greens Supervoting Preferred stock from AmeriResource Technologies, Inc. in exchange for 52,000 shares of Greens Series B Preferred stock. The number of Series B Preferred shares issued in this transaction was determined based on one share of Greens Supervoting Preferred stock being equivalent to 10 shares of Common stock and each Series B Preferred share is convertible into $5.00 of Common stock. The Series B Preferred shares were valued at $260,000. On July 7, 2010, the Board of Directors authorized the issuance of 25,000 shares of restricted Series B Preferred shares to Richard G. Clegg, an officer and director of Green, pursuant to the terms of his employment agreement with a related party, Diversified Holdings I, Inc. The shares were issued pursuant to The 2008 Benefit Plan of Green to a natural person, providing bona fide services and not in conjunction with a capital raising transaction, exempt from registration under Rule 701 of the Securities Act of 1933. On July 9, 2010, the Board of Directors approved the issuance of 50,000 shares of restricted Series B Preferred shares to Landis Salons II, Inc., a subsidiary of Green, to be used as collateral for a lease entered into by Landis Salons II, Inc. to serve as the location for a new Landis Lifestyle Salon. The shares are held by the landlord of 9 the Marmalade facility to be converted and liquidated in the event of default on the part of Landis II. The shares will be returned to Landis II at the end of the second year of the lease term unless it is in default and are reflected as an Other asset on Greens Consolidated Balance Sheet. On July 12, 2010, Landis Salons II, Inc. issued a promissory note in the principal amount of $105,000 payable to Wasatch Capital Corporation, which is a subsidiary of Nexia Holdings, Inc. Principal and interest, accruing at the rate of 5% per year, will be due on or before November 10, 2018. This promissory note was issued in exchange for a note receivable assigned to Landis Salons II, for $105,000 with the same terms. The pledge agreement will expire after the second year of the lease term unless it is in default. On December 1, 2010, Green sold its ownership interest in Newby to Diversified Holdings X, Inc. whose president is also the president of Green Endeavors, Inc. See Note 9 for additional information on the sale of Newby. On January 6, 2011, the Board of Directors approved the conversion of 12,866 Series B Preferred shares into 12,866,000 shares of Common stock for Richard Surber, President, CEO and Director of Green. The shares were converted at $0.005 per share which was the quoted closing price on the date the conversion letter was received from the Mr. Surber. Note 7  Notes Payable A summary of notes payable as of March 31, 2011 and December 31, 2010 is as follows: Interest Due March 31, December 31, Creditor Rate Date 2011 2010 Xing Investment Corp (1) 10.00 % 05-12-2008 171,000 171,000 Chase Bank 7.24 % 02-13-2015 35,017 37,032 Nexia Holdings, Inc (related party) - 09-11-2011 - 125,584 Salt Lake City Corporation (2) 3.25 % 06-18-2015 87,585 92,272 Wasatch Capital Corp. (related party) 5.00 % 11-10-2018 105,000 105,000 Total 398,602 530,888 Less: Current portion of notes payable 198,402 323,832 Notes payable $ 200,200 $ 207,056 (1) On May 12, 2006, Green borrowed $171,000 from Xing Investment Corp with a convertible promissory note. The note is interest bearing at 10% per annum with no interest due until the note maturity date of May 12, 2008. Both principal and accrued interest, at the option of the note holder, may be converted into Common stock of Green at $0.01 per share. The note was not liquidated at the maturity date and is currently in default. No payments have been made on the obligation because Green is unable to locate Xing Investment Corp. or its representatives. As of March 31, 2011 and December 31, 2010, accrued interest reported in accounts payable and accrued expenses was $34,200. (2) On June 18, 2010, Landis Salons, Inc. received a loan in the amount of $100,000 from the Division of Economic Development of Salt Lake City Corporation. The loan includes a 1% origination fee and bears interest at the rate of 3.25% per annum. Principal and interest payments are made monthly over a five year term commencing June 2010. The loan is secured by a $25,000 certificate deposit held in the name of Landis Salons, Inc. and personally guaranteed by Richard Surber, CEO of Green and Landis Salons, Inc. Note 8  Stockholders Deficit Preferred Stock On August 4, 2010 by Written Consent of the majority of the voting rights of the shareholders of Green, consent was given to authorize the Board of Directors to amend the designations of the Preferred Stock. The change in the designation of the Supervoting Preferred Stock increased its voting rights from 10 votes per share to 100 votes per share. 10 Green is authorized to issue 15,000,000 shares of preferred stock. Greens preferred stock may be divided into such series as may be established by the Board of Directors. Each share of the Supervoting preferred stock is convertible into 100 shares of Greens Common stock and has the voting rights equal to 100 shares of Common stock. The Series B preferred stock is non-voting, convertible preferred. Each share of Greens Series B Preferred Stock is convertible into $5.00 worth of Common stock. The number of common shares received is based on the market value of the Common stock on the date of conversion. Series B Preferred Stock shareholders, at the option of Green, can receive cash. As of March 31, 2011 and December 31, 2010, there were sufficient common shares to be issued if the preferred shares were converted due to an increased share price. Based on the availability of common shares upon conversion, it is assumed that Green would settle the contract in shares and classify the preferred shares as equity. On January 21, 2010, the Board of Directors approved the conversion of 6,400 shares of Series B Preferred shares into 32,000,000 shares of Common stock. The shares were converted at $0.001 per share based on the closing price of the stock prior to the date of conversion. On February 17, 2010, Green issued 10,000 Series B Preferred shares to a former employee for the remaining 1% noncontrolling interest in Landis. On February 26, 2010, Green issued 4,400 Series B Preferred shares to an investor for $11,000. The shares were valued at $2.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On March 12, 2010, the Board of Directors approved the conversion of 400 Series B Preferred shares into 1,000,000 shares of Common stock for an employee. The shares were converted at $0.002 per share based on the closing price of the stock prior to the date of issuance. On April 13, 2010, the Board of Directors approved the conversion of 2,000 Series B Preferred shares into 10,000,000 shares of Common stock for an investor. The shares were converted at $0.001 per share which was mutually agreed upon by the Board of Directors and the individual investor. On April 16, 2010, Green issued 33,334 Series B Preferred shares to an investor for $50,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On June 24, 2010, the Board of Directors approved the exchange of 650,000 shares of Greens Supervoting Preferred stock from AmeriResource Technologies, Inc. for 52,000 shares of Greens Series B Preferred stock. The number of Series B Preferred shares issued in this transaction were determined based on one share of Greens Supervoting Preferred stock being equivalent to 10 shares of Common stock and each Series B Preferred shared is convertible into $5.00 of Common stock. The Series B Preferred shares were valued at $260,000. On June 28, 2010, Green issued 33,334 Series B Preferred shares to two separate investors for $50,000 each. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On July 7, 2010, the Board of Directors authorized the issuance of 25,000 shares of restricted Series B Preferred shares to Richard G. Clegg, an officer and director of Green, pursuant to the terms of his employment agreement with a related party, Diversified Holdings I, Inc. On July 9, 2010, the Board of Directors approved the issuance of 50,000 shares of restricted Series B Preferred shares to Landis Salons II, Inc., a subsidiary of Green, to be used as collateral for a lease entered into by Landis Salons II to serve as the location for a new Landis Lifestyle Salon. These shares were then assigned to the landlord of Landis II as a security deposit with a related value of $250,000. This amount is recorded as an other asset on the Balance Sheet. 11 On August 4, 2010, the Board of Directors approved for two different investors the conversions of 3,000 Series B Preferred shares into 15,000,000 shares of common stock for each of the investors. The shares were converted at $0.001 per share which was mutually agreed upon by the Board of Directors and each of the investors. On August 5, 2010, the Board of Directors approved the conversion of 3,000 Series B Preferred shares into 15,000,000 shares of common stock. The shares were converted at $0.001 per share which was mutually agreed upon by the Board of Directors and each of the investors. On August 19, 2010, Green issued 33,334 Series B Preferred shares to an investor for $50,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On August 26, 2010, Green issued 33,334 Series B Preferred shares to an investor for $50,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On September 21, 2010, the Board of Directors approved the conversion of 2,200 Series B Preferred shares into 2,000,000 shares of Common stock. The shares were converted at $0.0055 per share, which was mutually agreed upon by the Board of Directors and the investor. On September 21, 2010, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On September 27, 2010, the Board of Directors approved the conversion of 5,000 Series B Preferred shares into 4,901,960 shares of Common stock. The shares were converted at $0.0051 per share, which was the closing price on the last trading day prior to the conversion. On September 28, 2010, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On October 12, 2010, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On October 26, 2010, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. On October 28, 2010, the Board of Directors approved the conversion of 5,800 Series B Preferred shares into 3,411,765 shares of Common stock for an investor. The shares were converted at $0.0085 per share which was the quoted closing price on the date the conversion letter was received from the shareholder. In November and December of 2010, Green issued 99,998 Series B Preferred shares to various investors for $150,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investors. On November 12, 2010, the Board of Directors approved the conversion of 16,600 Series B Preferred shares into 7,155,172 shares of Common stock for an investor. The shares were converted at $0.0116 per share which was the quoted closing price on the date the conversion letter was received from the shareholder. On November 16, 2010, the Board of Directors approved the conversion of 4,600 Series B Preferred shares into 1,284,916 shares of Common stock for an investor. The shares were converted at $0.0179 per share which was the quoted closing price on the date the conversion letter was received from the shareholder. On November 22, 2010, the Board of Directors approved the conversion of 2,200 Series B Preferred shares into 2,000,000 shares of Common stock for an investor. The shares were converted at $0.0055 per share which was the quoted closing price on the date the conversion letter was received from the shareholder. 12 As of March 31, 2011 and December 31, 2010, Green had 5,850,000 shares of Supervoting Preferred stock issued and outstanding and 622,465 and 604,332 shares of convertible Series B Preferred stock issued and outstanding, respectively. On January 6, 2011, the Board of Directors approved the conversion of 12,866 Series B Preferred shares into 12,866,000 shares of Common stock for Richard Surber, President, CEO and Director of Green. The shares were converted at $0.005 per share which was the quoted closing price on the date the conversion letter was received from Mr. Surber. On March 10, 2011, Green issued 14,333 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.74 per share which was mutually agreed upon by the Board of Directors and the individual investor. On March 16, 2011, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. Common Stock Green is authorized to issue 2,500,000,000 shares of Common stock with a par value of $0.001 per share. As of March 31, 2011, Green had 443,015,464 shares of Common stock outstanding. On August 4, 2010, by Written Consent of the majority of the voting rights of the shareholders of Green consent was given to authorize the Board of Directors to carry out a forward split of the issued and outstanding shares of the common stock on a 1 for five basis and by the same proportion, the number of authorized shares was increased to 2.5 billion to maintain the same ratios of authorized shares to issued shares. All share and per share information included in these financial statements has been adjusted to reflect this forward stock split. Common stock issued during fiscal 2010 and during the three months ended March 31, 2011 have all been related to the conversion of Series B Preferred shares which are disclosed above in Note 8  Stockholders Deficit under the heading Preferred Stock. Noncontrolling Interest As of December 31, 2009, Landis was 99% owned by Green and had a noncontrolling interest of 1%. During the three months ended March 31, 2010, Green issued 10,000 Series B Preferred shares for the remaining 1% noncontrolling interest in Landis. Note 9  Gain on Sale of Subsidiary On December 1, 2010, Green affected the sale of its ownership interest in Newby Salons, LLC to Diversified Holdings X, Inc., whose president is also the president of Green. Newby Salons, LLC operated the Bountiful salon location which was closed on August 15, 2010. Green transferred its stock ownership to DHX in exchange for $100. The Stock Purchase Agreement indemnifies and protects Green from any and all obligations, indebtedness and liabilities arising from the ownership of and the property owned or formerly owned by Newby Salons, LLC The following table summarizes the gain on sale of Newby Salons, LLC on December 1, 2010: Cash consideration received $ 100 Net current and long-term liabilities sold 320,670 Gain on sale of subsidiary $ 320,770 Note 10  Going Concern Generally accepted accounting principles in the United States of America contemplate the continuation of Green as a going concern. Green had a net loss for the three months ended March 31, 2011 of $31,347 and negative 13 working capital of $1,249,996, which raises substantial doubt about the Greens ability to continue as a going concern. Greens ability to continue as a going concern is contingent upon the successful completion of additional financing arrangements and its ability to successfully fulfill its business plan. Management plans to attempt to raise additional funds to finance the operating and capital requirements of Green through a combination of equity and debt financings. While Green is making its best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be sufficient for operations. Note 11  Subsequent Event On April 5, 2011, the Company issued an 8% Convertible Promissory Note in the principal face amount of $75,000 to Asher Enterprises Inc., in exchange for a cash payment of the same amount. The note has a due date of January 9, 2012. The note provides for potential conversion of the Companys common stock beginning in six months with the conversion price set at 61% of the average of the lowest three (3) trading prices for the Common Stock during the ten (10) Trading Day period prior to the date of conversion. The transaction was handled as a private sale exempt from registration under Rule 506 of the Securities Act of 1933. Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the Consolidated Financial Statements and notes thereto included in this Quarterly Report on Form 10-Q, or this Quarterly Report, and in conjunction with our Form 10K for the fiscal years ended December 31, 2010 and December 31, 2009. Certain of these statements, including, without limitation, statements regarding the extent and timing of future revenues and expenses, customer demand and other statements using words such as anticipates, believes, could, estimates, expects, forecast, intends, may, plans, projects, should, will and would, and words of similar import and the negatives thereof, constitute forward-looking statements. These statements are predictions based upon managements best judgment at the time they are made about future events that are not historical facts. Actual results could vary materially as a result of certain factors, including but not limited to, those expressed in these statements. We refer you to the Risk Factors, Results of Operations, and Liquidity and Capital Resources sections contained in this Quarterly Report, which identify important risks and uncertainties that could cause actual results to differ materially from those contained in the forward-looking statements. We urge you to consider these factors carefully in evaluating the forward-looking statements contained in this Quarterly Report. All subsequent written or oral forward-looking statements attributable to our company or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. The forward-looking statements included in this Quarterly Report are made only as of the date of this Quarterly Report. We do not intend, and undertake no obligation, to update these forward-looking statements. Overview We run two high-quality hair care salons that feature Aveda products for retail sale. Landis operates its business within a 4,000 square foot space located in central Salt Lake City, Utah as an Aveda Lifestyle Salon. Landis II operates within a 3,024 square foot space located in the Marmalade District of Salt Lake City, Utah under the Landis Lifestyle Salon brand as an Aveda Lifestyle Salon. Aveda Lifestyle Salons can be distinguished from Aveda Concept Salons in that Aveda Lifestyle Salons are required to carry all of Avedas products and must meet a higher threshold for product sales than Aveda Concept Salons. Our salons operations consist of three major components, an Aveda retail store, an advanced hair salon, and a training academy (for the training of future staff about the culture, services, and products provided by the salon operations). The design of our salons is intended to look modern and feel comfortable, appealing to both genders and all age groups. Critical Accounting Estimates In preparing our Consolidated Financial Statements, we make assumptions, judgments and estimates that can have a significant impact on our revenue, operating income and net income, as well as on the value of certain assets 14 and liabilities on our Consolidated Balance Sheets. We base our assumptions, judgments and estimates on historical experience and various other factors that we believe to be reasonable under the circumstances. Actual results could differ materially from these estimates under different assumptions or conditions. At least quarterly, we evaluate our assumptions, judgments and estimates and make changes accordingly. Historically, our assumptions, judgments and estimates relative to our critical accounting estimates have not differed materially from actual results. Results of Operations Through our two wholly-owned subsidiaries, Landis Salons, Inc. and Landis Salons II, Inc., we operate two full-service hair and retail salons featuring the Aveda line of products. In August 2010, we determined that Newby Salons, LLC, which operated our Bountiful salon, did not meet our operational performance or real estate requirements and was closed. Revenue and expenses from the Bountiful salon are included in the following analysis of our operations until December 1, 2010 when Newby Salons, LLC was sold. The following discussion examines our results of operations and financial condition based on our consolidated financial statements for the three months ended March 31, 2011 and 2010. Revenue We generate revenue through the sale of services and products in the hair salon industry. For the three months ended March 31, 2011 and 2010, we had sales of $662,083 and $508,161, net of discounts, respectively. Our revenue increased $153,922 or 30% for the three months ended March 31, 2011 as compared to March 31, 2010. The percentage increase in revenues for the three months ended March 31, 2011 compared to the same period in 2010 and the three months ended March 31, 2010 compared to the same period in 2009, were driven by the following factors: March 31, March 31, Factor 2011 2010 Same-store 3.07 % 4.88 % New salon 34.68 % - Closed salon (7.46 )% 0.12 % Total 30.29 % 5.00 % Three months ended March 31, 2011 and 2010 The following table shows the increase in revenues for the three months ended March 31, 2011 compared to March 31, 2010 between services and product. Three Months Ended March 31, March 31, 2011 2010 Change Services $ 495,576 $ 373,238 $ 122,338 Product 166,507 134,923 31,584 Total revenue $ 662,083 $ 508,161 $ 153,922 Costs of Revenue Three months ended March 31, 2011 and 2010 Costs of revenue for the three months ended March 31, 2011, increased to $348,219 from $309,920 for the three months ended March 31, 2010, an increase of 12%. This increase over the comparable quarterly periods is primarily attributable to increased services and product revenue partially offset by an increased effort in reducing the cost of providing services. 15 Cost of services for the three months ended March 31, 2011, increased to $279,303 from $237,524 for the three months ended March 31, 2010. Cost of product for the three months ended March 31, 2011, decreased to $68,916 from $72,396 for the three months ended March 31, 2010. The following table shows cost of revenue as a percentage of related revenue: Three Months Ended March 31, March 31, 2011 2010 Services 56.4 % 63.6 % Product 41.4 % 53.7 % Operating Expenses Three months ended March 31, 2011 and 2010 The following table shows General and administrative expense for the three months ended March 31, 2011 and 2010: Three Months Ended March 31, March 31, 2011 2010 Change Salaries and wages $ 81,056 $ 67,115 $ 13,941 Rent 38,303 32,868 5,435 Advertising 29,831 19,960 9,871 Credit card merchant fees 12,883 12,988 (105 ) Insurance 10,180 16,559 (6,379 ) Utilities and telephone 11,750 9,287 2,463 Professional services 48,472 23,500 24,972 Repairs and maintenance 3,970 12,488 (8,518 ) Dues and subscriptions 5,101 3,990 1,111 Office expense 4,395 6,647 (2,252 ) Travel 2,071 2,174 (103 ) Other 7,506 17,476 (9,970 ) Total General and administrative expenses $ 255,518 $ 225,052 $ 30,466 The increase in General and administrative expenses over the comparable quarterly periods is primarily due to increases in professional services, salaries and wages, advertising and other individually insignificant general and administrative expenses. Salaries and wages increased due to additional administrative personnel on staff during the three months ended March 31, 2011 as compared to the same period in 2010. Other general and administrative expenses included office expenses, repairs and maintenance, dues and subscriptions, transfer agent expense and travel. Depreciation and amortization expense for the three months ended March 31, 2011, increased slightly to $25,158 from $25,145 for the three months ended March 31, 2010. The increase is due to an increase in property, plant and equipment purchased at the end of fiscal 2010 relating to the opening of the Landis II salon offset by fixed assets becoming fully depreciated between the comparative periods. Other Expenses, net Three months ended March 31, 2011 and 2010 Other expenses, net for the three months ended March 31, 2011, increased to $64,535 from $21,751 for the three months ended March 31, 2010, an increase of $42,784. This increase over the comparable quarterly periods is primarily due to a decrease of $33,671 from the settlement of a note receivable. 16 Liquidity and Capital Resources As of March 31, 2011 and December 31, 2010 We had a working capital deficit of $1,249,996 as of March 31, 2011. Our Current assets were $202,989, which consisted of $64,683 in Cash, $135,815 in Inventory, $2,322 in Prepaid expenses and $169 in Accounts receivable. Our Total assets were $1,078,139, which included $471,667 in Property and equipment (net), and $403,483 in Other assets. Our Current liabilities were $1,452,985, including $247,995 in Accounts payable and accrued expenses, $957,922 Due to related parties, and $198,402 in the Current portion of notes payable. Our Long-term liabilities were $2,953,564. Our total Stockholders deficit at March 31, 2011 was $3,328,410. We had a working capital deficit of $1,286,873 as of December 31, 2010. Our Current assets were $179,216, which consisted of $67,593 in Cash, $107,365 in Inventory, $3,317 in Prepaid expenses and $941 in Accounts receivable. Our Total assets were $1,081,035, which included $493,205 in Property and equipment (net), and $408,614 in Other assets. Our Current liabilities were $1,466,089, including $200,327 in Accounts payable and accrued expenses, $893,405 Due to related parties, and $323,832 in the Current portion of notes payable. Our Long-term liabilities were $2,956,663. Our total Stockholders deficit at December 31, 2010 was $3,341,717. Cash Flows from Operating Activities Cash flows from operating activities include net loss, adjusted for certain non-cash charges, as well as changes in the balances of certain assets and liabilities. Three months ended March 31, 2011 and 2010 Net cash provided by operating activities for the three months ended March 31, 2011 was $82,997 as compared to $77,358 for the three months ended March 31, 2010. The increase in cash provided by operating activities over the comparable periods is primarily due to a decrease of $42,360 of net loss offset by the overall change in the balances of operating assets and liabilities. We expect that our cash provided by operating activities will decrease over the next twelve months as we purchase inventory and increase operating expenses as a result of opening one additional salon during the year ended December 31, 2011. Cash Flows from Investing Activities Three months ended March 31, 2011 and 2010 Cash flow used in investing activities for the three months ended March 31, 2011 was $3,621 as compared to $12,573 for the three months ended March 31, 2010. The decrease in cash flow used in investing activities is due to a decrease in purchases of property and equipment. We expect to continue our investing activities, including purchasing both property and equipment and making both short and long-term equity investments. Cash Flows from Financing Activities Three months ended March 31, 2011 and 2010 Cash flow used in financing activities for the three months ended March 31, 2011 was $82,286 as compared to cash flow provided by financing activities of $1,000 for the three months ended March 31, 2010. The transition to cash flow used in financing activities over the comparable period is due to an increase of payments on notes payable in the current period, which increase was offset by an increase in the proceeds from the issuance of preferred stock. 17 We expect to continue to use cash flow from financing activities in the near term as necessary to expand operations. Other Factors Affecting Liquidity and Capital Resources We have insufficient current assets to meet our current liabilities due to negative working capital of $1,249,996 as of March 31, 2011. Historically, we have funded our cash needs from a combination of revenues, carried payables, sales of equity, and debt transactions. Since we are not currently realizing net cash flows from our business, we may need to seek financing to continue our operations. Prospective sources of funding could include shareholder loans, equity sales or loans from other sources though no assurance can be given that such sources would be available or that any commitment of support is forthcoming to date. We do not intend to pay cash dividends in the foreseeable future. On October 27, 2008, we adopted The 2008 Benefit Plan of Green Endeavors, Inc. (the Plan) pursuant to which we may issue stock, or grant options to acquire our Voting Common Stock, par value $0.001 or our Series B Preferred Stock, par value $0.001(the Stock), to our employees or employees of our subsidiaries, on the terms and conditions set forth in the Plan (Benefits). The Plan is intended to aid us in maintaining and developing a management team, attracting qualified officers and employees capable of contributing to our future success. In addition, at the discretion of the Board of Directors, Benefits may be granted under this Plan to other individuals, including consultants or advisors, who contribute to our success or to the success of our subsidiaries, provided that bona fide services are rendered and such services are not in connection with the offer or sale of securities in a capital-raising transaction. No Stock may be issued, or options granted under the Plan to consultants, advisors, or other persons who directly or indirectly promote or maintain a market for our securities. We have issued 185,000 shares of Voting Common Stock pursuant to the Plan as of March 31, 2011. We have no contractual commitment with any of our officers or directors. We expect to purchase property or equipment as part of our normal ongoing operations. Going Concern Our audit opinion for the year ended December 31, 2010 expressed substantial doubt as to our ability to continue as a going concern as a result of reoccurring losses and negative working capital. These conditions raise substantial doubt about our ability to continue as a going concern. Managements plans to address our ability to continue as a going concern include raising additional funds to finance the operating and capital requirements through a combination of equity and debt financings. While we are making our best efforts to achieve the above plans, there is no assurance that any such activity will generate funds that will be available for operations. Impact of Inflation We compensate some of our salon employees with percentage commissions based on sales they generate. Accordingly, this provides us certain protection against inflationary increases, as payroll expense is a variable cost of sales. In addition, we may increase pricing in our salons to offset any significant increases in wages and cost of services provided. Therefore, we do not believe inflation has had a significant impact on the results of our operations. Off-Balance Sheet Arrangements As of March 31, 2011 and December 31, 2010, we did not have any off-balance sheet arrangements, as defined in Item 303(a)(4)(ii) of SEC Regulation S-K. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies pursuant to Item 305 of Regulation S-K. 18 Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We carried out an evaluation required by Rule 13a-15 of the Securities Exchange Act of 1934, as amended, or the Exchange Act, under the supervision and with the participation of our management, including the Chief Executive Officer, or CEO, and the Chief Financial Officer, or CFO, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13-15(e) and 15d-15(e) under the Exchange Act) as of March 31, 2011. The evaluation of our disclosure controls and procedures included a review of our processes and the effect on the information generated for use in this Quarterly Report on Form 10-Q. In the course of this evaluation, we sought to identify any material weaknesses in our disclosure controls and procedures, to determine whether we had identified any acts of fraud involving personnel who have a significant role in our disclosure controls and procedures, and to confirm that any necessary corrective action, including process improvements, was taken. This type of evaluation is done every fiscal quarter so that our conclusions concerning the effectiveness of these controls can be reported in our periodic reports filed with the SEC. The overall goals of these evaluation activities are to monitor our disclosure controls and procedures and to make modifications as necessary. We intend to maintain these disclosure controls and procedures, modifying them as circumstances warrant. Based on their evaluation as of March 31, 2011, our CEO and CFO have concluded that our disclosure controls and procedures were effective to provide reasonable assurance that the information required to be disclosed by us in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SECs rules and forms and is accumulated and communicated to our management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended March 31, 2011 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Inherent Limitations on Effectiveness of Controls Our management, including our CEO and CFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud. Internal control over financial reporting, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of internal control are met. Further, the design of internal control must reflect the fact that there are resource constraints, and the benefits of the control must be considered relative to their costs. While our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of their effectiveness, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within Green Endeavors, Inc. have been detected. PART II. OTHER INFORMATION Item 1. Legal Proceedings No material change in any legal matter, as reported in the Annual Report on Form 10-K for the years ended December 31, 2010 and 2009, occurred during the first quarter of 2011 Item 1A. Risk Factors Our business faces many risks. Described below are what we believe to be the material risks that we face. If any of the events or circumstances described in the following risks actually occurs, our business, financial condition or results of operations could suffer. 19 Our ability to continue as a going concern is in doubt absent obtaining adequate new debt or equity financing and achieving sufficient sales levels. We have limited capital. Because we do not have sufficient working capital for continued operations for at least the next 12 months our continued existence is dependent upon us sustaining operating profitability or obtaining the necessary capital to meet our expenditures. Our operating capital requirements, in excess of what is generated from operations, for the next 12 months are approximately $150,000. This primarily consists of the costs associated with our financial statement reporting obligations. At this time, we are still in the process of identifying additional salon locations within the Salt Lake valley. The funding for our operations will primarily come from private investors purchasing our Preferred stock as well as obtaining traditional lines of credit and loans to finance equipment, furniture, leasehold improvements and operations. We cannot assure you that we will be able to generate sufficient sales or raise adequate capital to meet our future working capital needs. The voting control held by Nexia Holdings Inc. creates an anti-takeover or change of control limitation. Nexia currently holds voting control of the Company through its ownership of Supervoting preferred stock. The 5,850,000 shares of Supervoting Preferred Stock (100 votes for each share) held by Nexia combined with the 250,000,000 shares of common stock provide Nexia with voting control over any proposal requiring a vote of the shareholders. Through its ownership of the preferred voting shares and common stock it holds voting rights equal to 835,000,000 shares of common stock. This effectively gives Nexia a veto over any attempt to take over or change control of the Company. Such an event would include a vote by the Board of Directors to conduct a reverse or forward split of the common stock. The shares held by Nexia thus have a strong anti-takeover effect. The interests of Nexia may not always conform to the interests of the common stockholders, in general, and thus its voting rights may not always be exercised in the best interests of the common stockholders of the Company. Our business and our industry are affected by cyclical factors in the State of Utah, including the risk of a prolonged recession. Our financial results are substantially dependent upon overall economic conditions in the State of Utah. General economic factors that are beyond our control, such as interest rates, recession, inflation, deflation, tax rates and policy, energy costs, unemployment trends, and other matters that influence consumer confidence and spending, may impact our business. In particular, visitation patterns to our salons can be adversely impacted by increases in unemployment rates and decreases in discretionary income levels. A prolonged or a deepening recession in the United States, specifically in Utah, could substantially decrease the demand for our products and services below current levels and adversely affect our business. Our industry has historically been vulnerable to significant declines in consumption and product and service pricing during prolonged periods of economic downturn such as at present. Recessions and other periods of economic dislocation typically result in a lower level of discretionary income for consumers. To the extent discretionary income declines, consumers may be more likely to reduce discretionary spending. This could result in our salon customers foregoing salon treatments or using home treatments as a substitute. We believe that the economic downturn slightly affected our financial results for the fiscal year ended December 31, 2010, with a slight increase in sales from the previous year. However, we continue to have sales in the first months of 2011 increase from the comparable months of 2010. If economic conditions result in negative sales in future periods and we are unable to offset the impact with operational savings, our financial results may be further affected. If we cannot improve same-store sales our business and results of operations may be affected. Our success depends, in part, upon our ability to improve sales, as well as both gross margins and operating margins. A variety of factors affect comparable sales, including fashion trends, competition, current economic conditions, changes in our product assortment, the success of marketing programs and weather conditions. These factors may 20 cause our comparable store sales results to differ materially from prior periods and from our expectations. If we are unable to improve our comparable sales on a long-term basis or offset the impact with operational savings, our financial results may be affected. Changes in our key relationships may adversely affect our operating results. We maintain key relationships with certain companies, including Aveda. Termination or modification of any of these relationships could significantly reduce our revenues and have a material and adverse impact on our business, our operating results and our ability to expand. Changes in fashion trends may impact our revenue. Changes in consumer tastes and fashion trends can have an impact on our financial performance. For example, trends in wearing longer hair may reduce the number of visits to, and therefore, sales at our salons. We are dependent on key personnel, specifically Richard Surber, our President and CEO. We are dependent on the services of Richard Surber, our President, CEO, and a Director. The Company does not have an employment agreement with Mr. Surber, and losing his services would likely have an adverse effect on our ability to conduct business. The salon operations are dependent on key personnel. The operations of the two salons are dependent on the day to day management of current staff at those locations who work in the salons and train their personnel. Losing the services of these long term employees would likely have an adverse effect on the operations and business development of the salons. Our success depends on our ability to attract and retain trained stylists in order to support our existing salon business and to staff future expansion. The salons are actively recruiting qualified candidates to fill stylist positions. There is substantial competition for experienced personnel in this area, which we expect to continue. We will compete for experienced candidates with companies who have substantially greater financial resources than we do. If we fail to attract, motivate and retain qualified stylists, it could harm our business and limit our ability to be successful and hamper expansion plans. For example, we will depend upon the expertise and training abilities of our current staff and management at the salons. Since we do not maintain insurance policies on any of our employees, if we lose the services of any key officers or employees it could harm our business and results of operations. Changes in regulatory and statutory laws may result in increased costs to our business. Our financial results can be adversely impacted by regulatory or statutory changes in laws. Due to the number of people we employ, laws that increase costs to provide employee benefits may result in additional costs to our business. Compliance with new, complex and changing laws may cause our expenses to increase. In addition, any non-compliance with these laws could result in fines, product recalls and enforcement actions or otherwise restrict our ability to market certain products, which could adversely affect our business, financial condition and results of operations. If we are not able to successfully compete in our business segments, our financial results may be affected. Competition on a market by market basis remains strong. Therefore, our ability to raise prices in certain markets can be adversely impacted by this competition. If we are not able to raise prices, our ability to grow same-store sales and increase our revenue and earnings may be impaired. 21 We face significant competition in the salon business, which could harm our sales and profitability. The primary competition to our operations comes from salons offering excellent customer service in the Salt Lake Area market. We have identified our main competitors as Lunatic Fringe, Salon Zazou and Salon RZ. We are also in competition with large scale hair cutting operations such as Great Clips, Supercuts, and Fantastic Sams, though these operations do not compete in offering the high-end services and products of our salons. The loss of the Aveda line of products would damage the operation of our salons and have a significant and negative impact on our ability to operate and generate revenues. Our salons offer the Aveda line of products, which are used exclusively in the services provided to customers of the salon and offered for retail sale at the salon location. Loss of the Aveda product line would have a significant and negative impact on the operation of the salons and their ability to generate revenues from either retail sales of health and beauty products or from providing services to consumers at the salon. We believe that the high quality and reputation of this line of products is key to our current operations and future success. Changes in manufacturers' choice of distribution channels may negatively affect our revenues. The retail products that we sell are licensed to be carried exclusively by professional salons. The products we purchase for sale in our salons are purchased pursuant to purchase orders, as opposed to long-term contracts, and generally can be terminated by the producer without much advance notice. Should the various product manufacturers decide to utilize other distribution channels, such as large discount retailers, it could negatively impact the revenue earned from product sales. If we fail to protect the security of personal information about our customers, we could be subject to costly government enforcement actions or private litigation and our reputation could suffer. The nature of our business involves processing, transmission and storage of personal information about our customers. If we experience a data security breach, we could be exposed to government enforcement actions and private litigation. In addition, our customers could lose confidence in our ability to protect their personal information, which could cause them to stop visiting our salons altogether. Such events could lead to lost future sales and adversely affect our results of operations. Our stock price may be volatile . The market price of our common stock is highly volatile and fluctuates widely in price in response to various factors, many of which are beyond our control, including the following: significant dilution; our services or our competitors; additions or departures of key personnel; our ability to execute our business plan; operating results that fall below expectations; loss of any strategic relationship; economic and other external factors; and period-to-period fluctuations in our financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. Investors bear a risk that a liquid market may never develop and as a result, you may not be able to buy or sell our securities at the times you may wish and market liquidity may be limited. 22 Even though our securities are quoted on the OTC Markets, that may not permit our investors to sell securities when and in the manner that they wish. There is not currently a significant volume of shares trading in the Companys common stock and there may never be sufficient volume to create a liquid market such as to allow all shareholders to sell or buy shares whenever they desire. A liquid market for the sale of shares of the Companies securities may never develop. We may be exposed to potential risks resulting from new requirements under Section 404 of the Sarbanes-Oxley Act of 2002. As a reporting company there will be substantial penalties that could be imposed upon us if we fail to comply with regulatory requirements. In particular, under Section 404 of the Sarbanes-Oxley Act of 2002 we will be required, beginning with this fiscal year ending December 31, 2010, to include in our annual report our assessment of the effectiveness of our internal control over financial reporting as of the end of fiscal 2010. Furthermore, our independent registered public accounting firm will be required to attest to whether our assessment of the effectiveness of our internal control over financial reporting is fairly stated in all material respects and separately report on whether it believes we have maintained, in all material respects, effective internal control over financial reporting. We expect to incur additional expenses and diversion of managements time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification and auditor attestation requirements. Our common stock is currently deemed to be penny stock, which makes it more difficult for investors to sell their shares . Our common stock is and will be subject to the penny stock rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than established customers complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On March 10, 2011, Green issued 14,333 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.74 per share which was mutually agreed upon by the Board of Directors and the individual investor. The transaction was handled as a private sale exempt from registration under Section 4(2) of the Securities Act of 1933. On March 16, 2011, Green issued 16,666 Series B Preferred shares to an investor for $25,000. The shares were valued at $1.50 per share which was mutually agreed upon by the Board of Directors and the individual investor. The transaction was handled as a private sale exempt from registration under Section 4(2) of the Securities Act of 1933. Subsequent Event On April 5, 2011, the Company issued an 8% Convertible Promissory Note in the principal face amount of $75,000 to Asher Enterprises Inc., in exchange for a cash payment of the same amount. The note has a due date of January 9, 2012. The note provides for potential conversion of the Companys common stock beginning in six months with the conversion price set at 61% of the average of the lowest three (3) trading prices for the Common Stock 23 during the ten (10) Trading Day period prior to the date of conversion. The transaction was handled as a private sale exempt from registration under Rule 506 of the Securities Act of 1933. Item 3. Defaults Upon Senior Securities None. Item 4. [Reserved] Item 5. Other Information None. Item 6. Exhibits (a) The following exhibits are filed herewith or incorporated by reference as indicated in the table below: Incorporated by Reference Exhibit File Exhibit Filing Provided Number Description Form Number Number Date Herewith 3 (i) Amended and Restated Certificate of Incorporation 10-12G/A 000-54018 3 (i) 08/23/10 3 (ii) Bylaws 10-12G/A 000-54018 3 (ii) 08/23/10 3 (iii) Plan of Merger 8 -K 000-54018 3 (iii) 08/26/10 3 (iv) Plan of Merger and Share Exchange 8 -K 000-54018 3 (iv) 08/31/10 3 (v) Utah Articles of Incorporation 8 -K 000-54018 3 (v) 08/31/10 4 (i) Certificate of Designation for Series B Preferred Stock. 10-12G/A 000-54018 4 (i) 08/23/10 4 (ii) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to DHI dated April 30, 2008. 10-12G/A 000-54018 4 (ii) 08/23/10 4 (iii) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to Akron Associates, Inc. dated January 15, 2010. 10-12G/A 000-54018 4 (iii) 08/23/10 4 (iv) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to Desert Vista Capital, LLC. dated January 15, 2010. 10-12G/A 000-54018 4 (iv) 08/23/10 4 (v) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to Akron Associates, Inc. dated March 16, 2010. 10-12G/A 000-54018 4 (v) 08/23/10 24 4 (vi) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to Akron Associates dated May 10-12G/A 000-54018 4(vi) 08/23/10 11, 2010. 4 (vii) 8% Series A Senior Subordinated Convertible Redeemable Debenture issued to Desert Vista Capital, LLC dated May 11, 2010. 10-12G/A 000-54018 4(vii) 08/23/10 4 (viii) Amended Certificate of Designation for Series B Preferred Stock. 10-12G/A 000-54018 4(viii) 09/22/10 10 (i) Stock Purchase Agreement dated March 10, 2011, with Desert Vista Capital, LLC X for the purchase of 16,666 shares of Series B Preferred Stock 10 (ii) Stock Purchase Agreement dated March 16, 2011, with Fredric Lande for the X purchase of 14,333 shares of Series B Preferred Stock Certification of the Registrants Chief Executive Officer, Richard D. Surber, X pursuant to Rule 13a-14 of the Securities Exchange Act of 1934. Certification of the Registrants Chief Financial Officer, Richard G. Clegg, X pursuant to Rule 13a-14 of the Securities Exchange Act of 1934. Certification of the Registrants Chief Executive Officer, Richard D. Surber, X pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of the Registrants Chief Financial Officer, Richard G. Clegg, X pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 25 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREEN ENDEAVORS, INC. (Registrant) DATE: May 11, 2011 By: /s/ Richard D. Surber Richard D. Surber President, Chief Executive Officer and Director DATE: May 11, 2011 By: /s/ Richard G. Clegg Richard G. Clegg Chief Financial Officer and Director 26
